750 N.W.2d 205 (2008)
Linsdey M. MAREK, Deceased, Steven B. Marek, Guardian of Surviving Child, Plaintiff-Appellee,
v.
S.B. MARKEK, L.L.C., Defendant-Appellee, and
Amerisure Mutual Insurance Company, Defendant-Appellant.
Docket No. 136135. COA No. 279607.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the February 19, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Workers' Compensation Appellate Commission solely for the ministerial task of issuing an order that conforms to the Commission's opinion regarding the minor child's entitlement to death benefits after 500 weeks. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.